                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

Duron W. Henton,

              Petitioner,
v.
                                          Case No. 02-cr-80891
United States of America,                 Honorable Victoria A. Roberts

            Respondent.



  ORDER DENYING PETITION FOR WRIT OF ERROR CORAM NOBIS


      Before the Court is Duron W. Henton’s (“Henton”) Petition for Writ of

Error Coram Nobis. For the reasons explained, the Court DENIES the

petition.

                              BACKGROUND

      On October 23, 2003, Henton pled guilty to: (1) possession with intent

to distribute marijuana and cocaine, and (2) possession of a firearm. The

Court sentenced Henton to forty months in prison and three years of

supervisory release.

      In 2013, Henton pled guilty to: (1) conspiracy to distribute more than

100 grams of heroin, and (2) possession with intent to distribute heroin.

Then, Henton received a 210-month sentence.
                                      1
      Henton is now a pro se prisoner and files this petition under 28

U.S.C. § 1651. He alleges that on March 26, 2003, Magistrate Judge

Steven D. Pepe improperly withdrew his four pretrial motions sua sponte;

he also claims that the Government failed to comply with discovery

obligations. Henton requests the Court to vacate his 2003 plea and

convictions.

      The Government argues that Henton provides no evidence of a

fundamental flaw that should alter the result of his 2003 conviction. The

Court agrees.

                WRIT OF CORAM NOBIS LEGAL STANDARD

      The writ of coram nobis was originally meant to “correct errors of fact

unknown to the court at the time of the judgment . . . .” United States v.

Morgan, 346 U.S. 502, 516 (1954). Courts should grant “. . . this

extraordinary remedy only under circumstances compelling such action to

achieve justice.” Id. at 511. Courts may not issue this remedy when

alternative remedies are available. United States v. Denedo, 556 U.S. 904,

911 (2009).

      Coram nobis relief is granted if the petitioner can show three

elements: (1) an error of fact; (2) unknown at the time of trial; (3) of a


                                        2
fundamentally unjust character which probably would have altered the

outcome of the challenged proceeding if it had been known. United States

v. Johnson, 237 F.3d 751, 755 (6th Cir. 2001) (citing Blanton v. United

States, 94 F.3d 227, 231 (6th Cir. 1996)).

      Petitioners must also show an “ongoing civil disability.” United States

v. Waters, 770 F.3d 1146, 1147 (6th Cir. 2014) (citing United States v.

Bush, 888 F.2d 1145, 1146-47 (7th Cir. 1989); United States v. Keane, 852

F.2d 199, 202-03 (7th Cir. 1988)). Civil disabilities “include loss of the rights

to vote, hold occupational licenses (including law licenses), and bear arms;

criminal convictions also may lead to enhanced penalties for future

offenses.” Keane, 852 F.2d at 203.

                                  ANALYSIS

        I.   MAGISTRATE JUDGE DID NOT ACT SUA SPONTE

      On March 26, 2003, Deputy Federal Defender, David C. Tholen

(“Tholen”) sent a letter to Magistrate Judge Pepe to withdraw Henton’s

pretrial motions: (1) Motion for Discovery and Inspection, (2) Motion for

Notice of 404(b) Evidence, (3) Motion for Disclosure of Brady Materials,

and (4) Motion for Leave to File Additional Motions. (ECF No. 57,




                                        3
PageID.183). Tholen served as Henton’s attorney. Magistrate Judge Pepe

granted the request.

     Henton alleges that he never prepared or sent a withdrawal letter to

the Court. He says the withdrawal constitutes involuntary dismissal.

     The record indicates that Magistrate Judge Pepe withdrew the pretrial

motions pursuant to Henton’s attorney’s letter. This was neither an error of

fact nor a sua sponte act by the Magistrate Judge.

       II.   THERE IS NO BRADY VIOLATION

     Brady violations occur when the prosecution fails to disclose

favorable evidence to the defendant. Brady v. Maryland, 373 U.S. 83, 87

(1963). There must be “. . . reasonable probability that, had the evidence

been disclosed to the defense, the result of the proceeding would have

been different.” United States v. Bagley, 473 U.S. 667, 682 (1985); See

Strickland v. Washington, 466 U.S. 668, 694-95 (1984); Stricker v. Greene,

527 U.S. 263, 280-81 (1999).

     Henton argues the Government failed to comply with discovery

obligations under Brady. He says this prevented him from preparing a

pretrial Motion to Suppress Evidence.



                                      4
      The Government argues that while Henton did challenge the search

warrant, he waived non-jurisdictional defects by ultimately pleading guilty.

United States v. Pickett, 941 F.2d, 411, 416 (1991). Importantly, the Court

addressed the search warrant challenge in an order denying Henton’s

Motion to Suppress Seized Evidence. (ECF No. 35, PageID.108).

      The alleged Brady violation is not an error of fact.

      III.   NO ONGOING CIVIL DISABILITY FROM PRIOR
             CONVICTIONS

      Writs of Error Coram Nobis allow Courts to address “civil disabilities

attached to criminal convictions.” Keane, 852 F.2d at 203.

      Henton argues that his 2003 convictions qualified him for sentencing

as a Career Offender in 2013 (ECF No. 53, PageID.159-60). Henton says

he would never have pled guilty in 2003, if he knew Magistrate Judge Pepe

would withdraw his pretrial motions. He says he satisfies his obligation to

demonstrate a civil disability and obtain coram nobis relief.

      Although Henton’s qualification as a Career Offender would be a civil

disability, he fails establish an error of fact that would render the

proceeding invalid.




                                        5
      IV.   UNREASONABLE DELAY IN SEEKING CORAM NOBIS
            RELIEF

      There is no error of fact that was unknown at the time of trial (or at

the time of Henton’s plea) of a fundamentally unjust character. Additionally,

the Court finds that Henton’s delay in seeking coram nobis relief is

unreasonable.

      The Supreme Court held that petitioners of writs of coram nobis

should provide “sound reason . . . for failure to seek appropriate earlier

relief.” Morgan, 346 U.S. at 512. Henton waited nearly fifteen years after

his 2003 conviction and nine years after he completed his 2003 sentence to

file this petition. Henton claims he had no way of knowing about potential

errors until he obtained his Docket Sheet on March 29, 2018.

      Henton’s delay does not “constitute an exercise of reasonable

diligence.” United States v. Nyhuis, 40 F.App’x 80, 81 (6th Cir. 2002). See

Kerkman v. United States, 200 F.App’x 578, 581 (6th Cir. 2006).

      Henton has not met the high burden to obtain the extraordinary

remedy of a writ of coram nobis.




                                       6
                            CONCLUSION

     Henton’s Petition for Writ of Error Coram Nobis is DENIED.

     IT IS ORDERED.

                                       s/ Victoria A. Roberts
                                       Victoria A. Roberts
                                       United States District Judge

Date: 7/17/19




                                   7
